PEARSON, Judge.
The appellant brought an action against the City of Miami claiming negligent maintenance of the city jail which resulted in injury to him while he was an inmate there. He improperly served the City Manager, and the City subsequently filed a motion to quash the service and a motion to dismiss the complaint. The court granted both motions and directed that an amended complaint be filed within twenty days. Appellant did not file his amended complaint until several months later, after securing proper service on the City. The City then filed a motion to strike the amended complaint as untimely because the original order had required the filing of an amended complaint within twenty days. The motion was granted and judgment was entered in favor of the City. This appeal followed.
It is apparent to us that the trial judge should not have dismissed the complaint at the time that he quashed the summons. Once the summons was quashed, the defendant was not before the court and the court was not in a position to rule upon the merits of the complaint. After securing proper service, the complaint was again before the court and could be disposed of only on its merits at that time. See rule 1.420(b), RCP, 30 F.S.A.
Reversed.